FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   April 27, 2011
                         UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 FOR THE TENTH CIRCUIT


    In the Matter of: MATTHEW SCOTT
    SOOS,

                   Debtor.
                                                         No. 10-2007
    ------------------------------                   (BAP No. 09-035-NM)

    KELLEY L. SKEHEN, Trustee,

                   Appellant,

    v.

    MATTHEW SCOTT SOOS,

                   Appellee.

    ------------------------------

    UNITED STATES OF AMERICA,

                   Amicus Curiae.


                                     ORDER AND JUDGMENT *


Before HOLLOWAY, ANDERSON, and TACHA Circuit Judges.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In this appeal, the Chapter 13 Trustee challenges a final Confirmation

Order in a Chapter 13 Plan entered by the United States Bankruptcy Court for the

District of New Mexico. The Amended Order Confirming First Amended Chapter

13 Plan was entered on June 15, 2009, and incorporates by reference the

reasoning set forth in the Order on Confirmation of Debtor’s Chapter 13 Plan

entered on May 6, 2009. The Trustee appealed to the Bankruptcy Appellate Panel

(BAP), raising an issue of first impression in this Circuit. The BAP then certified

the bankruptcy order as appropriate for direct appeal to this court, see 28 U.S.C.

§ 158(d)(2)(A)(i) and (ii), because it involved a question of law as to which there

was no controlling decision of this court or the Supreme Court, and because it

raised a question of law requiring resolution of conflicting decisions. We granted

the Trustee permission to appeal. We later abated the appeal pending a decision

from the Supreme Court in a case raising the very same issue raised in this

appeal.

      In January, the Supreme Court decided Ransom v. FIA Card Servs., N.A.,

131 S. Ct. 716 (2011), holding that “[a] debtor who does not make loan or lease

payments may not take the car-ownership deduction” in the “means test” formula

under Chapter 13 of the Bankruptcy Code. 131 S. Ct. at 721. In light of the

holding in Ransom and its direct applicability in this appeal, the bankruptcy

court’s Amended Order Confirming First Amended Chapter 13 Plan (and the

                                         -2-
earlier confirmation order incorporated by reference) is REVERSED, and the

matter is REMANDED to the bankruptcy court for further proceedings consistent

with the Supreme Court’s decision.


                                                 Entered for the Court



                                                 Stephen H. Anderson
                                                 Circuit Judge




                                      -3-